IN THE SUPREME COURT OF THE STATE OF NEVADA


                PHILIP MORRIS USA INC., A FOREIGN                     No. 84805
                CORPORATION,
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                           FILED
                IN AND FOR THE COUNTY OF CLARK;                            AUG 1 1 2022
                AND THE HONORABLE VERONICA
                                                                          ELIZABETH k BROWN
                BARISICH, DISTRICT JUDGE,                              CLERK OF SpPREME COURT

                Respondents,                                          BY    5              1 ,,
                                                                            DEPUTY CLERK
                and
                DOLLY ROWAN, AS AN INDIVIDUAL,
                AS SPECIAL ADMINISTRATOR FOR
                THE ESTATE OF NOREEN
                THOMPSON; NAVONA COLLISON, AS
                AN INDIVIDUAL; RUSSELL
                THOMPSON, AS AN INDIVIDUAL; R.J.
                REYNOLDS TOBACCO COMPANY, A
                FOREIGN CORPORATION; LIGGETT
                GROUP, LLC, A FOREIGN
                CORPORATION; QUICK STOP
                MARKET, LLC, A DOMESTIC LIMITED
                LIABILITY COMPANY; JOE'S BAR,
                INC., A DOMESTIC CORPORATION;
                THE POKER PALACE, A DOMESTIC
                CORPORATION; SILVER NUGGET
                GAMING, LLC, D/B/A SILVER NUGGET
                CASINO, A DOMESTIC LIMITED
                LIABILITY COMPANY; AND JERRY'S
                NUGGET, A DOMESTIC
                CORPORATION,
                Real Parties in Interest.

                                     ORDER DENYING PETITION
                           This original petition for a writ of mandamus or prohibition
                challenges a district court order denying a motion to dismiss in an action

SUPREME COURT
      OF
    NEVADA

(01 1947A e
                                                                                  -?sl
                brought under the Nevada Deceptive Trade Practices Act.               Having
                considered the petition and its documentation, we are not persuaded that
                our extraordinary and discretionary intervention is warranted. See Walker
                v. Second Judicial Dist. Court, 136 Nev. 678, 683, 476 P.3d 1194, 1198
                (2020) (declining to grant writ relief when a later appeal was available); Pan
                v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                (observing that the party seeking writ relief bears the burden of showing
                such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev.
                674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is
                an extraordinary remedy and that this court has sole discretion in
                determining whether to entertain a writ petition). Generally, we will not
                consider writ petitions challenging orders denying motions to dismiss, and
                we are not persuaded that any exception to the general rule applies here.
                Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197-98,
                179 P.3d 556, 558-59 (2008) (discussing writ petitions challenging denials
                of motions to dismiss); see also R.J. Reynolds Tobacco Co. v. Eighth Judicial
                Dist. Court, 138 Nev., Adv. Op. 55,         P.3d   (2022) (denying writ relief
                in a similar challenge to an order denying a motion to dismiss in a Nevada
                Deceptive Trade Practices Act action). We therefore
                                ORDER the petition DENIED.1



                                          Parraguirre


                                             J.
                Silver

                         1TheHonorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.

SUPREME COURT
        OF
     NEVADA                                             2
(0) I947A
                cc:   Hon. Veronica Barisich, District Judge
                      Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
                      Shook, Hardy & Bacon LLP/Kansas City
                      Lewis Roca Rothgerber Christie LLP/Las Vegas
                      Claggett & Sykes Law Firm
                      Bailey Kennedy
                      Kelley Uustal/Fort Lauderdale
                      Kasowitz Benson Torres UP/Miami
                      King & Spalding LLP/Atlanta
                      King & Spalding, LLP/Charlotte
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) I947A